Title: To George Washington from Thomas Law, 22 September 1798
From: Law, Thomas
To: Washington, George



Dear Sir—
[22 September 1798]

Unless you are irrevocably fix’d, as the Lots are so nearly equal in respect to prospect & nature of the ground permit me to observe that a House in the South Lot will rent better & promote the object you have in view more—Vizt the encouragemt of accomodations for Congress, as it will be forming an Avenue by cooperating in building & all the digging will be for public improvement—If you purchase Mr Carrolls Lot of 52 by 100 at 8 Cents it


will amt to
$ 416


and the Commsrs at 10 to
520


Dollars
$ 936



now the rent of mine will be 30$ Dollars ⅌ annum you being liable for taxes &ca.
Pardon this intrusion which I make that by Houses being together Society may be promoted & others encouraged to join—If upon my honor I was not convinc’d that the S[ou]th is more valuable than the other & that your House would rent better there—I would not write this altho’ my desires are strongly in favor of your fixing in the ⟨N.⟩J. Avenue. Persons doing business on the E. Branch may Lodge in the House on the S[ou]th Lot but not on the N[or]th Lot—a neighborhood raises the value of property, & it is an object to build where a neighborhood will soonest be & pavement lights &ca & to fill up between the Harbor & Capitol. With every apology I remain with sincere esteem & affec. yr mo. obt

T. Law

